385 P.2d 99 (1963)
Application of the MONTANA BAR ASSOCIATION for Unification and Integration of the Bar of the State of Montana.
No. 10234
Supreme Court of Montana.
Submitted May 8, 1961.
Decided September 9, 1963.
Ben E. Berg, Jr. Bozeman, Robert E. Sullivan, Missoula, McKinley T. Anderson, Jr., Bozeman, Russell E. Smith, Missoula, Weymouth D. Symmes, Franklin S. Longan, Billings, Wesley W. Wertz, Helena, H. Cleveland Hall, Great Falls, Gene A. Picotte, Helena, for appellant.
Joseph P. Monaghan, Butte, Wellington D. Rankin, Helena, Jeremiah J. Lynch, Butte, Leo J. Kottas, Helena, James H. McAlear, Red Lodge, Robert H. Wilson, Hardin, William N. Geagan, Butte, Hubert J. Massman, Helena, Leon L. Bulen, Missoula, LaVerne V. Harris and Leif Erickson, Helena, for respondent.
PER CURIAM.
Previously, an application was made to this court by the petition of the officers of the Montana Bar Association to order the unification and integration of the Bar of this state. In an opinion, Application of the Montana Bar Ass'n, 140 Mont. 101, 368 P.2d 158, the court expressed concern and caution about the propriety and expediency of exercising its power. The court established, as a preliminary step and study, a volunteer committee of lawyers and judges to propose a plan of integration, and after study to recommend to the court a specific plan. The court then proposed to hear anew these questions:
First, shall the court adopt the integrated Bar plan presented; and second, if the answer is in the affirmative, specifically what shall the mechanics of such plan be, including what supervision and power shall the court retain in addition to whether it be adopted on a probationary basis or in permanent form?
In furtherance of this expressed step toward possible integration, this court, on March 8, 1962, appointed a Commission composed of the following judges and lawyers:
Honorable W.W. Lessley, Bozeman, Chairman
Honorable Nat Allen, Roundup
Honorable E. Gardner Brownlee, Missoula
Honorable Ernest E. Fenton, Billings
Milton G. Anderson, Esq., Sidney
Honorable John W. Bonner, Helena
Bruce M. Brown, Esq., Miles City
Paul E. Hoffman, Esq., Glasgow
Claude A. Johnson, Esq., Hamilton
C. William Jones, Esq., Billings
John M. McCarvel, Esq., Great Falls
William S. Mather, Esq., Roundup
S.O. Meyer, Esq., Butte
Fredric D. Moulton, Esq., Billings
Mrs. Louise Rankin, Helena
Dean Robert E. Sullivan, Missoula

*100 Sylvester J. Sullivan, Esq., Butte
Jean A. Turnage, Esq., Polson
Merritt N. Warden, Esq., Kalispell
John H. Weaver, Esq., Great Falls
Fred J. Weber, Esq., Havre
This Commission worked hard and came up with an excellent, well thought out plan which was proposed as the Constitution of integration for the profession of the practice of law within this state. We shall not go into the details of the plan, but observe their general excellence in passing.
During the course of the Commission's work as provided in our previous opinion, the Commission submitted to the members of the Bar a ballot in an effort to canvass the personal opinion of each individual member of the Bar. Ballots were mailed to 1,100 lawyers as their names appeared in the roll of attorneys annual license records in the office of the Clerk of the Supreme Court. A tabulation of the returns of 679 ballots shows as follows:


      For integration                              330
      Against                                      312
      No opinion                                    37
                                                   ___
                                        Total      679

There were various comments and qualifications appearing on ballots, but we have attempted to fairly tabulate them as above.
The Commission made its report in open court on October 9, 1962, at which time no hearing as such was had. The Chief Justice announced in part as follows:
"When such a hearing [as alluded to in our previous opinion] will be held cannot be stated at this time because it will have to await a study by the court of the report * * *. If our decision be to hold further hearings, details as to time, procedure, and other matters will be contained in our order * * *."
The court has made a considerable study of the application. Students of the problem of Bar integration have observed that unification of the Bar is for the benefit of the public in the last analysis, but, in addition it is a benefit to lawyers generally. We point out that aside from our responsibility to the public, the benefits to be achieved are for the profession and not for the courts. Previously we revealed the results of our poll of the Bar. This demonstrates that the Bar does not desire unification with its attendant asserted benefits at this time.
The court now comes to the decision referred to. After long study and thoughtful consideration by a divided court, a divided or disinterested Bar as reflected by the ballot, and other matters, the court has ordered, and this does order that the petition for unification or integration of the Bar of Montana be denied and dismissed.
In this appeal, the Honorable GUY C. DERRY, District Judge of the Thirteenth Judicial District, participated in the place of Mr. Justice STANLEY M. DOYLE who deemed himself disqualified.